DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

NOTE:  The term “processor”, recited in claim 1,4 covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the full scope of a “computer-readable storage medium” includes transitory signals.   In this case, while the specification exemplifies various forms of a medium, it does not provide any express definition or does not disavow transitory signals.  The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code.  Thus, the full scope of the claim covers "signals" and their equivalents, which are non-statutory per se. (In re Nuijten).   The examiner suggests clarifying the claim to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory computer-readable storage medium", or equivalent, consistent with the corresponding original disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 recites the limitation "the age difference” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Likewise, claim 39 recites the same limitation, which does not have an antecedent in the claim.  It appears that claim 26 should depend from claim 24, and claim 39 should depend from claim 37, which will be assumed for examination purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 9, 14-16, 18, 19, 22, 27-29, 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (CN 110472582 A - a machine translation is provided herewith, and referred to hereinbelow in the rejection) in view of Ghosh et al. (US 2016/0140390 A1). 

Regarding claims 1, 14, and 27, and using claim 1 as an example, Chen discloses, except for elements highlighted in italicized bold below, a computer-implemented method (

    PNG
    media_image1.png
    867
    1096
    media_image1.png
    Greyscale


 ) for at least partially authenticating a person presenting an identification to a machine (

    PNG
    media_image2.png
    80
    1022
    media_image2.png
    Greyscale

 ), the method comprising: 

receiving a color image and an infrared (IR) image (

    PNG
    media_image3.png
    403
    1094
    media_image3.png
    Greyscale

), 



the IR image taken contemporaneously with the color image (

    PNG
    media_image4.png
    78
    1037
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    105
    1028
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    311
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    98
    1085
    media_image7.png
    Greyscale

); 

providing a set of facial landmarks depicted in the color image (

    PNG
    media_image8.png
    260
    1057
    media_image8.png
    Greyscale

); 

determining a depth value for each facial landmark in the set of color landmarks, depth values being provided from the IR image ( 

    PNG
    media_image9.png
    431
    1083
    media_image9.png
    Greyscale

);

determining an average depth difference based on at least a sub-set of facial landmarks in the set of facial landmarks; comparing the average depth difference to a difference threshold to provide a comparison (

    PNG
    media_image10.png
    797
    1088
    media_image10.png
    Greyscale



 ); and

selectively authenticating the person based on the comparison (

    PNG
    media_image11.png
    77
    1056
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    105
    1017
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    91
    1007
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    533
    1065
    media_image14.png
    Greyscale

	One of ordinary skill in the art would understand from the disclosure as a whole that the eye region is used as a determination of “liveness” of the face, in order to determine whether a person engaging a facial recognition system is attempting to spoof the system or not; thus, as a first step prior to facial recognition, liveness is determined).

Chen does not teach an “infrared (IR) image” for capturing depth information.   
Also, while implied, Chen does not explicitly disclose “selectively authenticating the person based on the comparison”. 

Regarding difference A, Ghosh teaches a facial liveness detection system, comprising an IR camera for determining facial depth (

    PNG
    media_image15.png
    478
    991
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    769
    986
    media_image16.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute the IR depth camera taught by Ghosh, for the IR depth sensor required by Chen, with motivation coming from Ghosh:


    PNG
    media_image17.png
    479
    992
    media_image17.png
    Greyscale


	Further, as would be understood by one of ordinary skill in the art, the IR camera system of Ghosh is simple in construction and inexpensive to purchase and operate.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Chen, while the teaching of Ghosh continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding difference B, Ghosh teaches the limitation “selectively authenticating the person based on the comparison” (

    PNG
    media_image18.png
    292
    642
    media_image18.png
    Greyscale

).


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Chen, by “selectively authenticating the person based on the comparison” (i.e., “the authentication attempt may be denied with spoofing attempt indication”) as taught by Ghosh, thereby obviating the authentication when spoofing is detected, because authentication of a spoofed face is unnecessary to begin with. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Chen, while the teaching of Ghosh continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 2, 15, and 28, and using claim 2 as an example, the method of claim 1, wherein providing a set of facial landmarks is executed in response to determining that a face is depicted in the color image (

    PNG
    media_image19.png
    208
    867
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    727
    647
    media_image20.png
    Greyscale

).


Regarding claim 3, 16, and 29, and using claim 3 as an example, the method of claim 1, wherein determining a depth value for each facial landmark in the set of color landmarks comprises, for each facial landmark: determining coordinates of the facial landmark in the color image ( 

    PNG
    media_image21.png
    135
    862
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    432
    871
    media_image22.png
    Greyscale

); transposing the coordinates to the IR image to provide transposed coordinates ( 


    PNG
    media_image23.png
    144
    841
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    147
    874
    media_image24.png
    Greyscale

); and assigning a depth value of the IR image at the transposed coordinates to the facial landmark ( 

    PNG
    media_image23.png
    144
    841
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    147
    874
    media_image24.png
    Greyscale

	As modified by Ghosh, the depth information comes from the IR depth information of Ghosh).

Regarding claims 5, 18, and 31, and using claim 5 as an example, the method of claim 1, wherein selectively authenticating the person based on the comparison comprises at least partially authenticating the person in response to the comparison comprising the average depth difference exceeding the difference threshold ( 

    PNG
    media_image25.png
    185
    859
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    127
    870
    media_image26.png
    Greyscale

).

Regarding claims 6, 19, and 32, the method of claim 1, wherein determining an average depth difference comprises determining a depth difference between at least one facial landmark and an anchor facial landmark and calculating the average depth difference based on the depth difference (

    PNG
    media_image27.png
    93
    871
    media_image27.png
    Greyscale

	The pupil region is a landmark).

Regarding claims 9, 22, and 35, and using claim 9 as an example, the method of claim 1, wherein determining an average depth difference is performed in response to determining that an anchor landmark in the sub-set of facial landmarks has a non-zero depth value assigned thereto (refer to the claim 6 rejection above; the pupil region is an anchor landmark relative to the eye socket for taking a difference measurement; the pupil region has a  depth value assigned to it; if it didn’t, a difference could not be taken).




Claims 4, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (CN 110472582 A - a machine translation is provided herewith, and referred to hereinbelow in the rejection) in view of Ghosh et al. (US 2016/0140390 A1) as applied to claims 3, 16, and 29 above, and further in view of Takeshita (US 2014/0063018 A1). 

Regarding claims 4, 17, and 30, the Chen/Ghosh combination does not teach, “wherein transposing the coordinates comprises adding at least one offset value to the coordinates.”

	Takeshita teaches depth image generation comprising wherein transposing the coordinates comprises adding at least one offset value to the coordinates ( 

    PNG
    media_image28.png
    546
    865
    media_image28.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the Chen/Ghosh combination to add at least one offset value to the coordinates as taught by Takeshita, with motivation coming from Takeshita:

    PNG
    media_image29.png
    84
    844
    media_image29.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Chen/Ghosh, while the teaching of Takeshita continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 7, 20, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (CN 110472582 A - a machine translation is provided herewith, and referred to hereinbelow in the rejection) in view of Ghosh et al. (US 2016/0140390 A1) as applied to claims 6, 19, and 32 above, and further in view of Park et al. (EP 3 525 134 A1 – cited by applicant). 

Regarding claims 7, 20, and 33, the Chen/Ghosh combination does not teach, wherein the anchor facial landmark comprises a nose tip.
	Park teaches a facial liveness detection method using color and IR images (see figures 3 and 4), wherein Park teaches a nose tip as a facial feature point (

    PNG
    media_image30.png
    736
    1029
    media_image30.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to include, as additional features points in the Chen/Ghosh combination, the tip of the nose and others as taught by Park, because as would be understood by one of ordinary skill in the art the nose is the further point on the front of the face, and provides a extra measure of dimensionality to ensure that the face is not spoofed by way of paper or video. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Chen/Ghosh, while the teaching of Park continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 8, 21, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (CN 110472582 A - a machine translation is provided herewith, and referred to hereinbelow in the rejection) in view of Ghosh et al. (US 2016/0140390 A1) as applied to claims 1, 14, and 27 above, and further in view of Mathe (US 2010/0303290 A1). 

Regarding claims 8, 21, and 34, the Chen/Ghosh combination does not teach, “further comprising providing the sub-set of facial landmarks by filtering at least one facial landmark having a depth value of zero from the set of facial landmarks.

	Mathe teaches filtering out depth values of zero values related to the background of an object (


    PNG
    media_image31.png
    246
    897
    media_image31.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Chen/Ghosh to filter out zero depth values from the depth data as taught by Mathe, with motivation coming from Mathe:


    PNG
    media_image32.png
    243
    896
    media_image32.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Chen/Ghosh, while the teaching of Mathe continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 10, 11, 23, 24, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (CN 110472582 A - a machine translation is provided herewith, and referred to hereinbelow in the rejection) in view of Ghosh et al. (US 2016/0140390 A1) as applied to claims 1, 14, and 27 above, and further in view Ryner et al. (US 2019/0050921 A1).

Regarding claims 10, 23, and 36, the Chen/Ghosh combination does not teach, “further comprising at least partially authenticating the person in response to determining that an estimated age exceeds an age verification skip threshold age.”

	Regarding claims 10, 23, and 36, Ryner teaches partially authenticating the person in response to determining that an estimated age exceeds an age verification skip threshold age, followed by a full biometric verification, in the case where a person is purchasing goods that require age verification (

    PNG
    media_image33.png
    335
    506
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    799
    649
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    381
    877
    media_image35.png
    Greyscale
 
). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the Chen/Ghosh combination, by first requiring age verification as taught by Ryner, prior art biometric authentication, thereby ensuring that the user/customer is qualified to use the product/service before being biometrically authenticated.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Chen/Ghosh, while the teaching of Ryner continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claims 11, 24, and 37 are obvious over the Chen/Ghosh/Ryner combination as applied immediately above. 

Allowable Subject Matter
Claims 12, 13, 25, 26, 38, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 12, 25, and 38, in the context of the claims as a whole, the prior art does not teach or suggest the additional limitation of, and using claim 12 as an example, “wherein the age difference comprises a difference between an actual age determined based on a birth date indicated in the identification and an estimated age determined from the color image.”   NOTE:  Claim 38 remains rejected above under 35 USC 101 which must be overcome before allowance. 

	Regarding claims 13, 26, and 39, in the context of the claims as a whole, the prior art does not teach or suggest the additional limitation of, and using claim 13 as an example, “wherein the age difference comprises a difference between an age sum and an estimated age determined from the color image, the age sum comprising a sum of an age of the identification and an estimated age determined from an image of the identification.”  NOTE:  Claim 39 remains rejected above under 35 USC 101 which must be overcome before allowance.  Both claims 26 and 39 are also rejected under 35 USC 112b. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665